                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


Pamela Myers,                    )
                                 )
               Plaintiff,        )
                                 )
                                 )
                                 )
                                 )
     v.                          )          No. 18 C 8312
                                 )
Daniel    Bresnahan    in    his )
Official Capacity as Officer of )
Berkeley Police Department, and )
Herbert R. Buetow, an attorney, )
                                 )
               Defendants.       )



                         Memorandum Opinion and Order

        Pamela Myers filed suit in the Circuit Court of Cook County

against     two    defendants:    Daniel   Bresnahan,    in   his   official

capacity as a police officer for the Berkeley Police Department;

and an individual named Herbert Buetow. The complaint, which

Bresnahan removed based on Myers’s assertion of federal claims,

recounts that while Myers was the live-in caretaker for her

elderly aunt, Alice Buetow (“Alice”1), from March of 2011 until

February of 2014, “[b]oxes, cartons, jars and animal feces was

(sic)     all     over   the   home.”   Cmplt.   at   ¶ 10.   In    addition,

“vehicles, [an] upstairs refrigerator, and the furnace needed

1 I assume from certain of plaintiff’s allegations that Alice and
Buetow are related, although the complaint does not say so
explicitly.
                                1
repair.” Id. at ¶ 16. The complaint explains that Alice was “an

extreme hoarder” who resisted the efforts of Myers and Myers’s

son2 to clean up the house for Alice’s “safety and health.” Id.

at ¶¶ 10-11. At some point, Myers and her son tore out the

carpet in the home and replaced it with tile, then left the old

carpet “outside of the home, but not in the dumpster,” where it

sat for several days after becoming saturated with rain and

snow. Id. at ¶¶ 12-14.

        On February 25, 2014, a Berkeley Building Inspector visited

Alice’s home and forced Myers, her son, and Alice to vacate the

premises. Id. at ¶ 19. Myers’s aunt was taken to the hospital

for treatment; days later, Myers and her son were served with an

order    of   protection    stating,   inter   alia,   “[d]o      not   further

abuse, harass, intimidate, or harm [Alice],” and “[d]o not enter

[Alice’s] house. Id. at ¶¶ 20-22. Myers alleges that she was

served with the order of protection “in open court.” Id. at

¶ 22. On September 29, 2014, Myers was arrested “for financial

exploitation     of   the   elderly    and   abuse.”   Id.   at    ¶ 31.    The

complaint does not state how long Myers was detained, and she

later says that her release date is “unknown, sealed, and cannot




2 The complaint first states that Myers’s brother lived with
Myers in the “upstairs section” of Alice’s home, Cmplt. at ¶ 9,
but all later references are to Myers’s son, e.g., id. at ¶¶ 11,
19, 21. As the parties’ briefs likewise refer to Myers’s son as
the third occupant of Alice’s home, it appears that the lone
reference to Myers’s “brother” was a scrivener’s error.
                                2
be   recalled.”          Resp.     at   3.    On       January    30,      2017,     the    charges

against her were dismissed. Id. at ¶ 33.

        The   gravamen        of    Myers’s        complaint          is    that    Buetow        made

“false and malicious statements” against her to obtain the order

of protection, id. at ¶ 23, and that he provided the Berkeley

Police    Department          with      testimony         and     evidence         (“a     list    of

checks”)      that       he   claimed        showed      that    Myers      and    her     son    had

abused and stolen from Alice, while omitting contrary evidence,

id. at ¶¶ 26-28, 35. Bresnahan, for his part, allegedly “took

Buetow’s        word...instead            of       investigating            the      allegations

himself,” violating Myers’s “constitutional and civil rights on

September 29, 2014.” Id. at ¶ 30. Against Buetow, Myers asserts

state     law       claims       for     defamation,             conversion,         intentional

infliction          of    emotional          distress,          and    a     claim       under     42

U.S.C. 1983 for malicious prosecution. Against Bresnahan, Myers

asserts       § 1983      claims        for    malicious          prosecution         and    false

arrest. For the reasons explained below, the complaint fails to

state an actionable federal claim.

        First,      while      wrongful        custody          can    violate       the    Fourth

Amendment, “there is no such thing as a constitutional right not

to be prosecuted without probable cause.”                                  Manuel v. City of

Joliet,       903    F.3d     667,      670    (7th       Cir.    2018)      (alteration           and

citation      omitted).          Accordingly,           plaintiff’s         § 1983       claim    for

malicious        prosecution            is     not        actionable         against         either


                                                   3
defendant. And because plaintiff’s allegations make clear that

her false arrest claim challenges the arrest itself, rather than

her ensuing custody, it is time barred under Wallace v. Kato,

549 U.S. 384 (2007). See Manuel, 903 F.3d at 669 (7th Cir.

2018). Indeed, although plaintiff does not recall the length of

her custody, she pinpoints the specific date of the alleged

constitutional violation: September 29, 2014. Cmplt. at ¶ 30.

Reinforcing the point, plaintiff confirms in her response brief

that    she        “has    not    pled   a    claim     for   ‘unlawful   pretrial

detention.’” Resp. at 5. Because this claim was subject to a

two-year statute of limitations, its filing on August 6, 2018,

was untimely.

       The foregoing reasons require dismissal of the complaint.

Nevertheless, I briefly address plaintiff’s statement that she

“intends” to file a motion to amend her complaint to assert a

claim for unlawful pretrial detention, as well as a claim under

Monell v. Department of Social Services of City of New York, 436

U.S. 658 (1978).3 As Bresnahan correctly observes, plaintiff’s

claim against him is already pled in the nature of a Monell

claim, as it names him only in his official capacity, which is

to   say,     as    an    agent   of   the   Berkeley    Police   Department.   See

Kentucky v. Graham, 473 U.S. 159, 165, 166 (1985) (official


3 Plaintiff has not filed a motion to amend, nor has she included
her proposed amended complaint in the request to amend embedded
in her response brief. Accordingly, that request is denied.
                                4
capacity claims are functionally against the government entity

of    which     the   official       is     deemed     an    agent).      Yet,     as    all

apparently      agree,4      the    complaint       does    not   plead    the    kind    of

unconstitutional           municipal      policy,     practice,      or    custom       that

Monell liability requires. See Petty v. City of Chicago, 754

F.3d 416, 424 (7th Cir. 2014). Moreover, that plaintiff has

asserted no claim against Bresnahan in his individual capacity

reinforces that the complaint, as pled, must be dismissed; a

governmental entity can be liable under                       Monell      only if some

individual       acting      on    its    behalf      violated     the    constitution.

Horton     v.    Pobjecky,         883    F.3d      941,    954    (7th     Cir.        2018)

(municipality “cannot be liable under Monell when there is no

underlying constitutional violation by a municipal employee.”)

(citation omitted); Petty, 754 F.3d at 424-25.

      Finally,        to     the     extent      plaintiff        meant      to     assert

constitutional claims against Bresnahan individually, she runs

into a different hurdle: the complaint does not adequately plead

his    personal       involvement         in   any     constitutional        violation.

Although        plaintiff         alleges      that     Bresnahan         violated       her

constitutional rights on the day of her arrest, she does not

identify him as the arresting officer, nor does she otherwise

explain    his    role      in     her    arrest.     Indeed,     the     only    wrongful


4 Plaintiff states in her response that she “submitted a FOIA
request for further investigative information” to determine
whether there is a basis for municipal liability. Resp. at 5.
                                5
conduct she attributes to Bresnahan is that he allegedly failed

“to   properly         investigate     and   corroborate”         Buetow’s     complaint

against        her.     Cmplt.   at     65-66.     Setting         aside     that   these

allegations are entirely speculative (nothing in the complaint

suggests any basis for plaintiff’s putative knowledge about the

scope     of     Bresnahan’s         investigation),        a     police     officer   is

entitled       to     credit   the    complaint    of   a       reasonably    believable

witness or putative victim and has “no constitutional obligation

to exclude all suggestions that the witness or victim is not

telling the truth.” Reynolds v. Jamison, 488 F.3d 756, 762 (7th

Cir. 2007). Neither construing the complaint to incorporate, nor

amending the complaint to add, a claim for unlawful pretrial

detention would not cure this deficiency.

      For the foregoing reasons, Bresnahan’s motion to dismiss is

granted. Because no federal claims remain, the case is remanded

to the Circuit Court of Cook County for further proceedings.



                                                  ENTER ORDER:



                                          _____________________________
                                                 Elaine E. Bucklo
                                           United States District Judge


Dated: June 12, 2019




                                             6
